DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/24/2022 with respect to claims 8-11 and 17-20 have been fully considered and are persuasive.  The rejection of claims 8-11 and 17-20 has been withdrawn. 

Applicant's arguments filed 03/24/2022 with respect to claims 12-16, 21 and 22 have been fully considered but they are not persuasive. Applicant argues that Yiu fails to disclose a base station that generates and transmits, to a user terminal, indication information for user terminals of different heights and/or types so that the user terminal may select a portion of information matching its own height and/or type from the received indication for the user terminals of different heights and/or types, and determine the support capability of the base station for user terminals of its own height and/or type according to the selected portion of information. The examiner, however, disagrees.
At the outset, the applicant is arguing limitations that are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., so that the user terminal may select a portion of information matching its own height and/or type from the received indication for the user terminals of different heights and/or types, and determine the support capability of the base station for user terminals of its own height and/or type according to the selected portion of information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Claim 12 as presently claimed only requires that base station generates information that indicates a support capability of the base station for terminals of different heights and/or types and transmit the indication information to terminals within a cell managed by the base station.
	Yiu discloses a base station that is capable of signaling its capabilities to a user terminal in order to identify the base station as a base station that is specialized for AV-UEs (0023). The base station contains baseband processing circuitry that a configures a measurement configuration for an AV-UE that includes a height threshold and a height range. This measurement configuration is transmitted to the AV-UE and the measurement configuration can be aerial vehicle specific or generic (0024). 
	Therefore, based on the above remarks, Yiu discloses the limitations of claim 12 as presently claimed. The rejection is set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-16, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yiu et al. (Yiu), U.S. Patent Pub. No. 2020/0033849.
Regarding claim 12, Yiu discloses a base station comprising: a generating unit configured to generate indication information indicating a support capability of the base station for terminals of different heights and/or types; and a transmitting unit configured to transmit the indication information to terminals within a cell managed by the base station (0023, 0024, 0034, 0229). 
Regarding claim 13, Yiu discloses the base station of claim 12 wherein the indication information is access restriction information indicating access restrictions set by the base station for the terminals of different heights and/or types (0120). 
Regarding claim 14, Yiu discloses the base station of claim 12 wherein the indication information is capability category information indicating accessible categories set by the base station for the terminals of different heights and/or types (0120).
Regarding claim 15, Yiu discloses the base station of claim 12 wherein the generating unit is configured to generate information on a cell list, the cell list being a list of cells for which the terminals of different heights and/or types perform measurement (0109). 
Regarding claim 16, Yiu discloses the base station of claim 12, wherein the transmitting unit is further configured to broadcast the indication information to the terminals within the cell managed by the base station (0121). 
Regarding claim 21, Yiu discloses the base station of claim 15, wherein the cell list is a list of cells for which the terminals of different heights and/or types perform intra-frequency measurement (0109, 0240). 
Regarding claim 22, Yiu discloses the base station of claim 15, wherein the generating unit is further configured to generate information on frequencies for which the terminals of different heights and/or types perform inter-frequency measurement, wherein the cell list is a list of cells for which the terminals of different heights and/or types perform inter-frequency measurement (0109, 0240).

Allowable Subject Matter
Claims 8-11 and 17-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646